DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 10/20/2020. Claims 1-15 are pending
The following is a listing of the prior art cited and applied in this Action:
U.S. Patent Application Publication No. 2018/0176059, to Medles et al. (“Medles”), which is newly cited.
U.S. Patent Application Publication No. 2020/0178279, to Frenne et al. (“Frenne”), which is newly cited.
U.S. Patent Application Publication No. 2016/0205669, to Kusashima et al. (“Kusashima”), which is newly cited.
U.S. Patent Application Publication No. 2021/0360523, to Hwang et al. (“Hwang”), which is newly cited.

The following is a listing of the status of each pending claim:
35 U.S.C. § 103 – Obvious over Medles in view of Frenne: Claims 1-4, 6, and 13-15.
35 U.S.C. § 103 – Obvious over Medles, Frenne, in view of Kusashima: Claim 5.
35 U.S.C. § 103 – Obvious over Medles, Frenne, in view of Hwang: Claim 8 and 9.
Object to as depending from a rejected base claim but not rejected: Claims 7 and 10-12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/20/2020 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Drawings
The drawings filed on 10/20/2020 are accepted.

Specification
The title of the invention is not descriptive since it applies to all “downlink channel operations”. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of Frenne, both of which are in the same field of communication configuration as the claimed invention.

Regarding claim 1, Medles teaches:
(see Medles Fig. 1, UEs 121, 122, 123, ¶¶ 19-21; Fig. 5, apparatus 500, ¶ 70) comprising: 
a processing circuitry (see Medles Fig. 5, processor 510, ¶¶ 70-71) which, in operation, assumes1 that a base station is configured to use for downlink control channel and corresponding demodulation reference signal transmissions to the mobile terminal one of a plurality of transmission beams (see Medles Fig. 3A, S310, S320, S350, ¶¶ 52-59, the UE receives not only configuration information, PDCCH, and DMRS, and this can be done over beams, see ¶ 49, and as a result, the UE assumes the base station (and itself) can operate over these communication channels and beams); and 
a transceiver (see Medles Fig. 5, RF module 530 and/or antenna 540 operate as a transceiver, ¶¶ 70-71) which, in operation, receives a downlink control channel candidate and a corresponding demodulation reference signal from the base station using [beams] (see Medles Fig. 3A, S320, ¶¶ 52-59, where the UE receives a DMRS sequence (i.e., DMRS signal) from the base station using “beam-formed communication”, see ¶ 49, and S350, ¶¶ 52-59 in which a PDCCH is received);
wherein, the processing circuitry, in operation, performs radio channel estimation based on the received demodulation reference signal and, depending on a radio channel estimation quality, demodulates the downlink control channel candidate using the radio channel estimation (see Medles Fig. 3A, S350, ¶¶ 26, 52-59, based on the received DMRS, channel estimation is performed on the PDCCH), and 
wherein, the channel estimation is performed using a demodulation reference signal sequence which is generated observing an association which is associating the generated sequence with the assumed one of the plurality of transmission beams such that at least two of the plurality of transmission beams are associated with different demodulation reference signal sequences (see Medles, Fig. 3A, S330, S340, ¶¶ 52-59, a local DMRS sequence is generated, such as by using various algorithms that can make use of different beams, thus, resulting in different DMRSs, see e.g., ¶¶ 48-51, and the receieved DMRS sequence and generated DMRS sequence are correlated, see Fig. 3A, S340, for ultimately estimating the channel, see ¶ 26).

Medles does not explicitly link reception beams and transmission beams, as further recited in claim 1. Frenne remedies this and teaches that “one of a plurality of reception beams correspond[s] to the assumed one of the plurality of transmission beams”. See e.g., Frenne Fig. 1A, ¶¶ 39-40, showing a beam-formed communication system with transmission beams and reception beams corresponding to one another. It would have been obvious to one of ordinary skill in the art before the effective filing See Frenne ¶¶ 4, 39-40.

Regarding claim 2, which depends from claim 1, Medles further teaches “performing the radio channel estimation includes: the processing circuitry correlating the received demodulation reference signal with the generated demodulation reference signal sequence (see Medles Fig. 3A, S340, ¶ 57); and the processing circuitry determining a radio channel estimation quality based on the correlation result (see Medles Fig. 3A, S350, ¶ 58, the PDCCH is decoded, which allows for channel estimation, see ¶ 26), and/or wherein, in case the radio channel estimation quality is below a threshold, the processing circuitry does not demodulate the received downlink control channel candidate (see Medles ¶ 58, if below the threshold, no decoding, and thus no channel estimation, is carried out),” as recited in claim 2.

Regarding claim 3, which depends from claim 1, Medles further teaches “the processing circuitry, in operation, generates the demodulation reference signal sequence from a base sequence which includes: an identification of the assumed one of the plurality of transmission beams, such that the generated demodulation reference signal sequence is associated with the assumed one of the plurality of transmission beams,” as recited in claim 3. See Medles Fig. 3A, S330, ¶ 56, a local DMRS sequence is generated, such as by using various algorithms that can make use of different beams, thus, resulting in different DMRSs and uses at least a nVID, which “can be used to separate between spatial beams in beam-formed communication”, see e.g., ¶¶ 48-51.

Regarding claim 4, which depends from claim 3, Medles further teaches “the processing circuitry, in operation, generates the demodulation reference signal sequence from the base sequence which additionally includes at least one of: - at least a part of an identification of the cell comprising the assumed transmission beam; and - at least a part of an identification of the network comprising the cell; wherein, the at least parts of the identification of the cell or of the network correspond to a predetermined number of least significant bits of the respective identification,” as recited in claim 4. See Medles ¶¶ 48-51, at least a cell ID is used when generating the DMRS sequences.

Regarding claim 6, which depends from claim 1, Medles further teaches “the processing circuitry, in operation, generates the demodulation reference signal sequence from a base sequence corresponding to a scrambling identification including using an orthogonal cover code which is associated with the assumed one of the plurality of transmission beams,” as recited in claim 6. See Medles ¶¶ 46-49, where the nVID is a type of scrambling identification that is associated with a beam and also represents a code resulting in a generated orthogonal base sequence.

Regarding claim 13, Medles teaches:
A base station (see Medles Fig. 1, base station 110, ¶¶ 19-21; Fig. 5, apparatus 500, ¶ 70), comprising: 
a processing circuitry (see Medles Fig. 5, processor 510, ¶¶ 70-71) which, in operation, assumes2 that the mobile terminal is configured to use for downlink control channel and corresponding demodulation reference signal receptions at the mobile terminal one of a plurality of reception beams (see Medles Fig. 3A, S310, S320, S350, ¶¶ 52-59, the UE receives not only configuration information, PDCCH, and DMRS, and this can be done over beams, see ¶ 49, and as a result, the UE assumes the base station (and itself) can operate over these communication channels and beams); and 
a transceiver (see Medles Fig. 5, RF module 530 and/or antenna 540 operate as a transceiver, ¶¶ 70-71) which, in operation, transmits a downlink control channel and corresponding demodulation reference signal to the mobile terminal using [beams] (see Medles Fig. 3A, S320, ¶¶ 52-59, where the UE receives a DMRS sequence (i.e., DMRS signal) from the base station using “beam-formed communication”, see ¶ 49, and S350, ¶¶ 52-59 in which a PDCCH is received); 
wherein, the processing circuitry, in operation, modulates the downlink control channel to be transmitted and generates a demodulation reference signal sequence to be transmitted as the corresponding demodulation reference signal (see Medles Fig. 3A, S340, S350, ¶¶ 52-59, the PDCCH and candidate DMRS sequence are generated at the base station, and are necessarily modulated not only because that is how signals are transmitted between devices, but also because the DMRS is specifically used for “demodulation” of signals, thus, the transmitted signals and channels must be modulated, see ¶ 26), and 
wherein, the demodulation reference signal sequence is generated observing an association which is associating the generated sequence with the one of the plurality of transmission beams such that at least two of the plurality of transmission beams are associated with different demodulation reference signal sequences (see Medles, the DMRS sequence is generated, such as by using various algorithms that can make use of different beams, thus, resulting in different DMRSs, see e.g., ¶¶ 46-51, where the base station and UE can use equations (1) and (2), or (3) and (4) for generating the sequences, where (3) and (4) make use of different beam IDs).

Medles does not explicitly link reception beams and transmission beams, as further recited in claim 13. Frenne remedies this and teaches that “one of a plurality of transmission beams corresponding to the assumed one of the plurality of reception beams”. See e.g., Frenne Fig. 1A, ¶¶ 39-40, showing a beam-formed communication system with transmission beams and reception beams corresponding to one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a beam pair consisting of a transmission beam and a reception beam, not only because this technique is well-known in the art, but also allows for flexibility during communications to select different beams as a result of and to mitigate beam failure, etc., and maintain adequate performance. See Frenne ¶¶ 4, 39-40.

Regarding claim 14, there is recited a “reception method for a mobile terminal” with steps that are virtually identical to the functions performed by the mobile terminal recited in claim 1. As a result, 

Regarding claim 15, there is recited a “reception method for a base station” with steps that are virtually identical to the functions performed by the base station recited in claim 13. As a result, claim 15 is rejected as obvious under section 103 over Medles in view of Frenne for the same reasons as presented above in the rejection of claim 13.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Medles and Frenne, as applied to claim 3 above, and further in view of Kusashima, all of which are in the same field of communication configuration as the claimed invention.

Regarding claim 5, which depends from claim 3, neither Medles nor Frenne teach the additionally recited limitations. Kusashima remedies this and teaches “the processing circuitry, in operation, de-scrambles the demodulated downlink control channel candidate using the base sequence,” as recited in claim 5. See Kusashima ¶¶ 382-391, the VCID is or is part of the base sequence and can be used to descramble a demodulated downlink control channel by generating a descrambling sequence, and is also used in generating the DMRS sequences. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to descramble a downlink control channel, as in Medles, with a base sequence value, such as the VCID, as in Kusashima, to make use of the robustness of scrambling data but then return the data to its original form for further processing. See Kusashima, ¶¶ 382-391.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Medles and Frenne, as applied to claim 1 above, and further in view of Hwang, all of which are in the same field of communication configuration as the claimed invention.

Regarding claim 8, which depends from claim 1, Medles further teaches “the demodulated downlink control channel candidate is included in a common search space carrying downlink control information which is intended for a group of plural mobile terminals,” as further recited in claim 8. See Medles ¶ 43. However, neither Medles nor Frenne teach the additionally recited limitations. Hwang remedies this and teaches “the downlink control information corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier,” as recited in claim 8. See Hwang ¶¶ 102, 151. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DCI format 1-0, CRC, and RNTI of Hwang with the combination of Medles and Frenne not only because these aspects of configuration are well-known and standardized, but also to make use of the various features associated with the different DCI formats. See Hwang ¶ 102.

Regarding claim 9, which depends from claim 1, Medles further teaches “the demodulated downlink control channel candidate is included in a common search space carrying downlink control information which is intended for a group of plural mobile terminals,” as further recited in claim 9. See Medles ¶ 43. However, neither Medles nor Frenne teach the additionally recited limitations. Hwang remedies this and teaches “the downlink control information corresponds to at least one of a DCI-Format 2_0 or any other DCI-format conveying indications of a channel occupation time structure with a CRC scrambled with a slot format radio network temporary identifier,” as recited in claim 9. See Hwang ¶¶ 102, 151, each DCI format necessarily includes indications of occupying a part of a frame (i.e., in time), such as a slot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DCI formats, CRC, and RNTI of Hwang with the combination of Medles and Frenne not only because these aspects of configuration are well-known and standardized, but also to make use of the various features associated with the different DCI formats. See Hwang ¶ 102.

Allowable Subject Matter
Claims 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since none of claims 7 and 10-12 are in allowable form due to their dependencies from rejected base claims, a detailed comment on reasons for allowance will not be made at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0336181, 2020/0204335, 2020/0204315, and 2014/0098795 also describe various ways to generate DMRS sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the term “assumes” is not often used to describe the operation of a computing device, based on a reading of the specification, the term is interpreted as the base station and the mobile terminal (i.e., the processing circuitry) having engaged in some kind of negotiation/configuration so that each device is aware of how data will be transmitted and received. See e.g., Spec. p. 16, ll. 4-23.
        2 The term “assumes” is interpreted as noted in footnote 1 above.